Motion granted to the extent of dispensing with the printing in the record on appeal of the said pleadings and exhibits, on condition that the appellants file the originals of said exhibits and pleadings with this court at the time of filing the printed record on appeal and serve one legible typewritten or photostat copy of the same upon the attorneys for the respondents and on the further condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before September 8, 1959, with notice of argument for the October 1959 Term of this court. Concur- — • Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.